 LOCAL UNIONNO. 153, IBEWLocal Union No. 153,International Brotherhood ofElectricalWorkers,AFL-CIOandBellevilleElectric&Heating, Inc. Cases25-CC-349 and25-CB-2155November 5, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn August 5, 1975, Administrative Law JudgeNancyM. Shermanissued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, General Counsel filed abrief in support of the Administrative Law Judge'sDecision,and Charging Party filed a brief in reply toRespondent's exceptions to the Administrative LawJudge's Decision.Pursuant to, the provisions of Section 3(b) of -theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions, as modified herein, of theAdministrative Law Judge, and to adopt her recom-mended Order.AMENDED CONCLUSIONS OF LAWIn paragraph 3 of the Conclusions of Law of theAdministrative Law Judge's Decision, the Adminis-trativeLaw Judge inadvertently failed to indicatethat Respondent's conduct violated subsection (B) ofSection 8(b)(4).Accordingly, said paragraph ishereby revised to read as follows:"3.Respondent has violated Sections 8(b)(1)(A)and 8(b)(4)(i) and (ii)(B) of the Act by threateningmembers with internal union discipline and otherreprisalsif they worked for Belleville, and by finingand expelling Larry Brown because he worked forBelleville,with an object of forcing or requiringBelleville,Frame, and Cassidy to cease doingbusinesswith Independent."ORDERPursuant to Section 10(c) of the National LaborRelations, Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders' that the Respondent, Local Union No.153, International Brotherhood of Electrical Work-ers,AFL-CIO, its officers, agents, and representa-tives,shall take the action set forth in the said221 NLRB No. 62345recommended Order, except that the attached noticeissubstituted for the Administrative Law Judge'snotice.1The Administrative Law Judge first found in the third paragraph ofSec. I, 2, of her Decision that Respondent violated Sec. 8(b)(1)(A) by itsthreats againstTate andBrown, and then in the next succeeding sentencefound that the Respondent violated Sec.8(b)(1XA), except by "Item 3." Inour judgment,Rinks' statement that he "would advise"Tate to leave thejobsite "because he could get into trouble"constitutes a threat within themeaning of Sec 8(b)(1)(A).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearing in which all parties had theopportunity to present their evidence; it has 'beendecided that we violated the law by, among otherthingss, expelling and fining Larry Brown because hecontinued to work for Belleville Electric & Heating,Inc.,when we had no dispute with that Company.We have been ordered to post this notice. We intendto carry out the Order of the Board and abide by thefollowing:WE WILL NOT engage in, or induce or encour-age any individual employed by Belleville Electric& Heating, Inc., or by any other person engagedin commerce or in an industry affecting com-merce, to engage in a strike or a refusal in thecourse of his employment to perform any services,where an object thereof is to force or requireBellevilleElectric& Heating, Inc., Robert E.Frame d/b/a Bob Frame Plumbing and Heating,L. C. Cassidy & Son, Inc., or any other person, tocease doing business with Independent Builders,Inc.WE WILL NOT threaten or impose internal uniondiscipline (including fines, and expulsion) on ourmembers, or threaten them, with other reprisals,for refusing to engage in the kind of conductdescribed above.WE WILL rescind all disciplinary action takenagainst Larry Brown, and excise any referencethereto from our records.WE WILL, ,on application, offer Larry Brownimmediate and full reinstatement to membershipand make him whole, with interest, for any lossessuffered because of the absence of union benefitswhile he was expelled. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDLOCAL UNION No. -153,INTERNATIONAL -IBROTHERHOOD OFELECTRICAL WORKERS,AFL-CIODECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard at South Bend, Indiana, on April 22 and 23,1975, pursuant to a charge in Case 25-CB-2155 filed onDecember 23, 1974, a charge in Case 25-CC-349 filed onJanuary 7, 1975, and a consolidated complaint issued onJanuary 31, 1975. The issue presented is whether Respon-dent Local Union No. 153, International Brotherhood ofElectricalWorkers, AFL-CIO (the Union or the ElectricalWorkers), violated Section 8(b)(1)(A) and 8(b)(4)(i) and (ii)of the National Labor Relations Act, as amended, (theAct) by, allegedly threatening and imposing internal uniondiscipline and threatening other reprisals for working forBellevilleElectric & Heating, Inc. (Belleville) for an objectof forcing or requiringBellevilleand other persons to ceasedoing'businesswithIndependentBuilders,Inc.(Independent).Upon the entire record,' including the demeanor of thewitnessesand the briefs filed by the Union, Belleville, andcounselfor the General Counsel, I hereby make thefollowing:FINDINGS OF FACT1.JURISDICTIONBelleville isan Indiana corporation with its, principaloffice and place ofbusiness in South Bend, Indiana, whereit is engaged asa heating and electrical contractor in thebuilding and construction industry.During the yearpreceding the issuance,of the complaint, a representativeperiod,Bellevilleperformed services valued in excess of$50,000 in States other than-Indiana.Independent is an Indiana corporation with its principaloffices at Elkhart, Indiana, where at all material times ithas been engaged as a general contractor in the buildingand construction industry. InMay 1974 Independentbegan'construction of the Thomas Village Apartmentsproject (the'Thomas project) at Elkhart, Indiana. BetweenMay 1974, and January 1975 Independent purchased,transferred, and delivered to the Thomas project goods andmaterialsvalued at $10,000 which were transported to theproject directly from' States other than Indiana. Independ-ent contracted with Belleville' to perform electrical andheating installation work on the Thomas project; withRobert E. Frame, an individual proprietor -d/b/a BobFrame Plumbing and Heating (Frame) to perform plumb-1Errors in the transcript have been noted and corrected.2 The ABC's members include both construction contractors andmembers (such as insurance companies, real estate firms, attorneys, andaccountants) who have other interests in the construction industry. UnionBusinessAgent Lloyd Robinson testified that he concluded that the Thomasproject was an ABC job after learning that ABC Organizer Dietrich hading installation on that project; and with L. C. Cassidy &Son, Inc: (Cassidy) to perform insulation work on thatproject. Between May 1974 and the issuance of the January1975 complaint, Belleville purchased, transferred, anddelivered to the Thomas project goods and materialsvalued at $47,241 which were transported to that projecteither directly from States other than Indiana, or fromenterprises in Indiana which had received such goods andmaterials directly from States other than Indiana. Duringthe same period, Frame (a contractor, in the building andconstruction industry, with principal offices in South Bend,Indiana)purchased, transferred, and delivered to theThomas project goods and materials valued at $33,813which were-transported to that project directly from Statesother, than Indiana. During the same period,, Cassidy (aninsulation contractor in- the, building and constructionindustry,with principal offices in' Indianapolis, Indiana)purchased, transferred, and delivered to the Thomasproject goods and materials valued 'at $3,534 which weretransported to the Thomas project directly from Statesother than Indiana.I fmd that, as the Union admits, Belleville,, Independent,Frame, and Cassidy at all material times have each been anemployer engaged in commerce. within the meaning of theAct, and that exercise of jurisdiction in the instant case willeffectuate the policies of the Act.The ElectricalWorkers and Local No. 565, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (the Carpenters) are each labor organizations withinthe meaning of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA.The Carpenters Picket Line at the ThomasProjectIndependent is the only nonunion contractor on theThomas project, which has about 16- subcontractors.Independent is also a member of the Associated Builders &Contractors(the ABC), most of-whose employer membersare nonunion.2 About August 19, 1974,3 Independent'sowner,' Raymond Miller, met with the Carpenters localbusiness agent and a representative of the-, Carpentersinternationalunion.These Carpenters representativesasked Miller if he was a union contractor. He-replied thathe was not, that he did not believe in it, that his men didnot want to be union,, and that "we were happy with whatwe had." The Carpenters representatives asked Miller if hewould be interested in joining the union; he replied that `hewas not.-About a week later, on August 26, the Carpenters set upa picket sign at the west' gate --of the Thomas project,stating, "Notice to the public. Independent Builders is notmeeting prevailing -wage or scale of the area. This is to thepublic and not to the employers or employees on the job."A day or' so later, Gordon Fedder, who wasBelleville'sbeen there.Robinsondid not recall the date ofthisdiscovery, but theevidence shows thatRobinsonfound this' out between about September 2and 17, 1974.Belleville is also anABC member,but Robinson'testified thathe didnot learn thisuntil about March 1975, afterthe occurrenceof most ofthe events material herein.3All dateshereafterare 1974unless otherwise stated. LOCAL UNION NO. 153,IBEW347supervisor on the Thomas project and is a member of theElectricalWorkers,called the ElectricalWorkers assistant-business representative,Ray Rink,and asked him aboutcrossing the Thomas picket line.Rink said that"we can'tcross the line." Fedder said that he understood Rink couldnot tell "us" one way or the other if "we" could or couldnot cross that line.Rink said, "that is right, he couldn't sayyes, he couldn't say no, but if anybody called in to theunion office, that he could tell them no, they could notcross the line." Thereafter,Independent posted a notice atthewest gate stating that it was for the sole use ofIndependent and its suppliers and visitors;and postedanother notice at the east gate stating that it was for thesole use of the subcontractors,and listing the subcontrac-tors including Belleville.At or about the same time,Millertold all the subcontractors to use the east gate.Thereafter,the subcontractors used the east gate, and Independent'semployees and suppliers used the west gate.However, theCarpenters picketed both gates off and on.The picketingcontinued untilJanuary 1975.LarryBrown,an ElectricalWorkers member employedby Belleville,started-to work on the Thomas project inearlyAugust 1974. On August 21, Electrical Workersbusiness agent,LloydRobinson,and itsassistant businessagent,Ray Rink,visited the Thomas project.Robinsontold Brown and Belleville employee Steve Weideman, alsoa member of the Electrical Workers, that the Carpenterswould start picketing the Thomas project on August 26.Robinson did not tell the employees not to cross the picketlinenor tell them that they would be disciplined forworking while the pickets were up.Brown worked on theThomas project for 2 hours on August 26, but thereafterand until September 3 Belleville assigned him to work onjobs other than the-Thomas project.Nor did any otherBelleville employees work on the Thomas project duringthis period.B.Oral Efforts by the Union To Induce BellevilleEmployee Brown To Stop Working on the ThomasProjectRobinson testified that,after the August 21 conversation,itwas his understandingthatBrown would not return tothe Thomas project.On September 4, at 8 a.m., Brownbegan to work on that project. At or about 10 a.m.,AssistantBusinessManager Rink appeared and askedBrown,who was the only Belleville employee on the job,what he was doing there.Brown replied that he wasworking.Rink said, "Didn't yousee the pickets out there?"Brown replied that he had not used that gate,he had usedthe east gate.Rink said that the pickets were "like aperimeter around the job." At this point, Independentowner,Miller,approached, and Rink immediately left theproject.Later that day, about a block and a half or two blocksfrom the project, Rink stopped Brown's truck ashe wasreturning from lunch at home and told him that he wouldbe getting a letter from Robinson, from the ElectricalWorkers, that"they wanted to talk to"Brown,that "therewas a complaint against"him. Rink further stated thatSpitzer Electric,whose employees were also represented bytheElectricalWorkers, was doing another apartmentproject in the area for another general contractor,that thesame Carpenters pickets were there,and that Spitzer hadobtained permission from the Electrical Workers to crossthat picket line. Brown replied that he did not think it wasright that Spitzer should be able to work and not Belleville.Rink replied that Belleville was a bigger outfit which couldget rid of the material easier.Brown interpreted Rink'sremarks as telling Brown to leave the job. Rink did not tellBrown not to cross the picket line or that he would be finedor disciplined for working while the picket line was up.Brown then went back to the Thomas project,where heworked the rest of the week,through September 6.C.Meetings Between.Brown and the Union'sExecutive BoardOn September 9, Brown received a registered letter fromthe ElectricalWorkers,over Robinson's signature,direct-ing him to appear at the next union executive boardmeeting on September 12. The letter stated that the board"has received a complaint concerning you that indicatesthat you may have a problem and we may be of assistanceto you.The complaint apparently does not involve suchinfractions of our rules to the extent which justifies chargesbeing placed against you;however,it is important that youappear at the time and place mentioned above so that thismatter may not become more serious."The executive board meeting was attended by Brown,board chairmanWiseman,board recording secretaryRouch,board members Duxbury and Patrick Osterteg, andassistantbusinessagent Rink.Wiseman asked Brownwhy he had done what he did. Brown replied that he wasdoing it for himself,for Independent,for Belleville, and forthe Electrical Workers.Wiseman said, "How do you mean,[the ElectricalWorkers]?" Brown replied that, if he left thejob, Independent would have it finished by a nonunioncontractor.Wiseman said that"that would be the chanceswe would have to take and maybe if [Brown] would leave,the . . . other trades would follow."Wiseman said ifBrown continued to go back to the Thomas job, "therewould be further legal action."Belleville is a member of the Northern Indiana Chapterof the National Electrical Contractors Association, whosemember contractors are parties to a collective-bargainingagreement with the Union. On a date not specified in therecord, inferentially between September 4 and 13,Bellevilleasked the chapter manager,Kenneth C.Clawson, to findout why the plumbers could work on the Thomas projectand the electricians could not. On September 13, Clawsonasked'Rink why the electricians could not work on theThomas project. Rink stated that "the Carpenters had apicket on the job and they had agreed with the Carpentersthat the electricians wouldn't cross the picket line."Also on September 13, Brown reported the events at theSeptember 12 executive board meeting in a face-to-faceconversation with the Belleville supervisor on the Thomasproject,Gordon E.Fedder,and by telephone to Bellevillevice president, Charles L. Shultz.Shultz, then telephonedRink,who denied that there had been any statement at the 348DECISIONSOF NATIONALLABOR RELATIONS BOARDmeetingto the effect that "more action" would be takenagainstBrown at the Thomas project,4 and said,- "youknow we can't take any action against him." Shultz relayedthisdenial to Fedder, who telephoned Rink and askedwhether somebody had threatened Brown with "furtherlegal action." Rink replied that "somebody" had, but hedid not know who. Fedder then asked Brown whether hewas goingback to the job, inferentially ,relaying to Brownpart or all of Rink's remarks. Brown replied that he was.5D.Union-Directions to Brown To Repprt forReassignmentOn September 13 and 16, the next 2 working days,Brown worked on the Thomas project without incident.Brown alsoreported to work on the Thomas project on themorning of September 17. About noon that day, RinkstoppedBrown's truck as he was driving home for lunch,and said that. Robinson had ordered him to report to theunion hallat 8 o'clock the next morning for reassignment.Brown thereupon went home, reported to Fedder bytelephone what Rink had said, and said that Brown wasgoing to pick up his tools and was not going back untilthings werestraightened out. At or about 1 p.m. that day,Brown returned to the Thomas project, picked up his tools,and left.At 8 a.m. on the following day, ,September 18, Brownreported to Robinson at the union hall. Robinson askedwhether he wanted to sign the "out-of-work" slip (a slip,maintainedat the union hall, which an unemployedmember signsfor reassignment). Robinson said that hewould reassignBrown to the Bridgeman nuclear plant (nota Bellevillejob), and that it was working 7 days a week, 12hours a day, with at least time and a half for overtimesBrown replied that he had 'not 'yet had his vacation andwanted totake time, off, and 'asked, "Could I sign [thereassignmentslip]later?"Robinson 'acceded.Brownthereupon took a vacation through September 24.E.Union Pressure Against Union Member TateFrom the time the picketing began until Brown went onvacation on September 18, he was the only Bellevilleemployee on the Thomas project. On September 20, unionmember -David Tate began to work for Belleville on theThomas project, as Brown's replacement. The second dayTate was on the project, Rink approached him and askedwhat he was doing there-Tate, replied that he had been sentto take over the wiring. Rink asked whether he knew therewas a picket on thejob. Tate replied that he knew, but that,,itwas an information picket and 'according to [his]understanding of the rules, that [he ] could work the job if[he] wanted to." Rink asked whether he knew that Brownhad got into trouble because he worked on the project, and4 Brown's testimony that such a remark was made stands undenied in therecord.The corrected transcript shows that Rink was still the Union'sassistant business agent at the time of the hearing(supra;fn. 1) However, hedid not testify,nor was his absence explained.6My findings in this paragraph are based on a composite of thetestimonyof Brown, Shultz, and Fedder Such testimony is mutuallycorroborative, except that Shultz testified that after talking to Rink hetelephoned Brown,whereas Brown and Fedder testified that Shultz talkedto'Fedder.I regard.Brown's and Fedder's recollectionas more reliable thanShultz'.Tate replied that he did not know this, that all he knew wasthat Brown wasn't working the project any more. Rink saidthat, even though the picket was an information picket, itwas a Carpenters picket, the Electrical Workers Union washonoring this picket, and he would advise Tate to leave thejob. Tate said that he had about a half day's work left todo, and that he would finish that up as quickly as possibleand leave. Rink said that he would advise Tate to leave,because he could get into trouble. Tate said that he wouldleave. Rink said that if Tate left the job, Rink would forgethaving seen him and he should forget having seen Rink.Tate thereupon cleaned up the job and, 15 minutes later,lefttheproject.He then relayed Rink's remarks toBelleville Supervisor Fedder and Belleville Vice PresidentShultz.On the following day, after discussing the matter withShultz and Fedder, Tate returned to work at the Thomasproject. Tate told Fedder that if Tate was again confrontedby someone from the ElectricalWorkers he wouldprobably leave again. However, Tate heard nothing furtherfrom the Electrical Workers, and he continued to work atthe project until mid-November. During this entire period,a picket was at the west gate and Tate used the east gate.Tate was never disciplined by the Union.F.TheExecutive Board's Discipliningof UnionMember BrownDuring Brown's vacation, he talked thereassignmentmatter over with Bellevillemanagementand decided not toreport to the union hall for reassignment. Thereafter,Bellevillemanagementtold Brown that they would hireand pay a lawyer for him "to fight this.On September 24,the last day of Brown's vacation, he and Shultz prepared aletter to 'BusinessAgent Robinson overBrown's signature.The letter stated,inter alia:... I like working with the people at Belleville andam confused by your decision that would cause thisrelationship to end.My conduct has been no different from other menworking in other trades on the [Thomas] job.Since I am not aware of any lawsor rulesof the localunion that have been violated and since even your ownletter stated there is no justification for charges againstme, I respectfully request the privilege of a review ofthisactionwith the Executive Board of the LocalUnion.Until such time a review with the board is possible Ifeel compelled to remain at Belleville and continue towork for them.Brown did not sign an out-of-work slip. On September25, he resumed work for Belleville, primarily on projects6This job was within the Union's territorial jurisdiction, but would haverequired Brown to drive about 50 miles each way, every day, withoutreceiving traveltime or a mileage allowance. The Thomas project was 4blocks from Brown's home, and while working on that project he wenthome for lunch. The Bridgeman project terminated 3 or 4 weeks later,whereas the Thomas project had not yet been completed at the time of theApril 1975 hearing. However, when Robinson mentioned the Bridgemanproject neither he nor Brown knew of its approaching termination. LOCAL UNION NO. 153,IBEW349other than the Thomas project. On October 12, Brownreceived a letter directing him to appear before the unionexecutive board on October 17. Present at this meetingwerethe same individuals who had attended the September12meeting.Brown asked what he had done wrong;Wiseman replied that Brown had crossed the picket line.Brown asked whether he could have this in writing; after aslight silence,Rink said that he could. Brown also askedwhy the Union wanted to remove him from Belleville.Wiseman replied, "for the best interest of the Union."Wiseman told Brown that, in order to get in the Union'sgood graces again, Brown was to report to the union hallthe next morning for reassignment.Brown nonetheless continued working for Belleville: Byletterdated October 25, and signed by union recordingsecretary,Kenneth Johnson, Brown was directed to appearbefore the Union's trial board on November 15 to answer"charges" filed against him by Robinson. The letter statedthat the "charges comprise" article 22, section 4, of theInternational constitution and article 6, section 2, of theUnion's bylaws. Article 22, section 4, consists of theprescribedmembership obligation assumed by Brownwhen he joinedthe Union - namely, an undertaking "toconform to and abide by the constitution and laws of theIBEW and its local unions [, to] further the purposes forwhich the IBEW is instituted [, and to] bear true allegianceto it and . . . not [to] sacrifice its interest inanymanner."Article VI, section 2, of the Union's bylaws empowers thebusinessmanager to "remove any member from any shopor job (when not in violation of any agreement) for notcomplying with our laws and rules or when he decides thebest interestsof the local union require such removal."The trial board hearing was attended by six trial boardmembers (including Rouch, Duxbury, Osterteg, and TrialBoard Chairman Wiseman, all of whom had attended theSeptember 12 executive board meeting),7 Rink, Robinson(who left early), Brown, and Fedder, who was also a unionmember and whom Brown had asked'to represent him.Robinson read aloud the following October 24, 1974, letterfrom Robinson to Union recording secretary, Johnson, acopy of which had been sent to' Brown along with theOctober 11 letter notifying him of the October 17 trialdate:I,Lloyd E.Robinson,Sr., . . . a member of LocalUnion # 153, hereby prefercharges againstBrotherLarry K.Brown, ... a member of IBEW Local Union# 153,. . . for violation of the following:International Constitution: Article 22, Section 4Local Union # 153's By-laws: Article 6, Section 2On or about September 17, 1974, 1 instructedAssistantBusinessManager,Ray Rink to talk toBrother Brown regardingthe A.B.C. job [seesuprafn.2]. I then proceeded to inform Brother Brown I waspulling him in the best interest of the IBEW and tocome into the Union Office for reassignment. He cameinto the office and said he wanted to take some time offand would be back.On September 24th he wrote me a letter informingme he intended to stay with his employer and requesteda meeting with the Executive Board. His request wasgranted on October 17, 1974.Brother Brown appeared before the Executive Boardand denied any wrong doing or understanding of thereason for reassignment. He was advised to go to theUnion Office the next morning for reassignment buttodate has never showed up.He has been totally uncooperative and has refused tocomply with my instructions that were issued in thebest interest of the Local Union.I feel this constitutes enough evidence to support mycharges.The allegedly violated provisions of the constitution andbylawswere read to Brown.Robinson then asked himwhether he understood the charges,and Brown replied,"No, not really." Fedder asked Robinson to explain whatwas meant by "the best interest of the Union"; Robinsonreplied that this was already in the charges or letter.Robinson said that he did not want the ABC contractors(supra,fn. 2) to get started, that they were not paying theprevailing wage scale. The corrected transcript of Brown'scredited testimony shows that Fedder asked whether theUnion had any dispute with any of the contractors on theThomas job, and Robinson replied no. Fedder said that hedid not think the trial was "fair" because all the othercrafts had crossed the picket line and, so far as he knew,Brown was the only one against whom charges had beenpressed. Fedder asked why Spitzer Electric was allowed tocross the same kind of picket line at another project inElkhart;Wiseman said that this had nothing to do with thecharges against Brown. Brown remarked that, if the picketshad not been at the Thomas job, "this would never havehappened to me." Nobody replied. Robinson said thatRink had told him that Rink had seen Brown's truck on theThomas project after Brown had been told to report forreassignment;Brown and Fedder both denied this. Rinkstated that he had instructed Brown to report to the hall forwork assignment on September 17. Wiseman asked Brownwhy he wanted to continue working at Belleville Electric;Brown replied that it was a "great place to work."Browncalled as a witness a Plumbers union member employed bythe plumbing subcontractor on the Thomas project, butthere is no evidence what he said. Osterteg said that he hadrefused to cross a Plumbers picket line on an unnamedproject in Elkhart.Wiseman asked Brown whether he thought he had had afair trial, and he said he guessed so. Brown was found"guilty" of violating article 22, section 4, of the Interna-tional, constitution, and fined $500. He wasalso found"guilty"of violating, article 6, section 2, of the unionbylaws "with the following terms: Brother Brown beexpelled from the IBEW. This action to be suspended ifBrother Brown complies with therequest of the BusinessManager'sOffice forreassignment, within ten (10) workingdays of the registered post-marked date of the Local Unionnotification to Brother Brown on the results of this Trial7Under the Union's constitution,the executive board constitutes theteal board 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard."The trial board advised Brown of his right toappeal to the International.sAfter themeeting,Fedder askedRinkwhether the Unionhad anykind of agreementwith the Carpenters local. Rinkreplied that they had an agreement that the Union wouldnot crossthe picket line, and that the "Carpentersbusinessagent calledand reallyraiseda fuss becauseBellevilleElectric hadgone in theThomas Village Project."On or about November18,Brown receiveda certifiedletter fromRauchsettingforth the trial board'sdecision,and calling his attention to certainprovisions in theInternational constitutionshould he wish to appeal.9G.Brown's Purported Appeal to the InternationalA document entitled "Appeal for Disciplinary Action byLocal 153 IBEW vs. Member Larry K. Brown," and signedby "S. Douglas Trolson," 10 was sent on or aboutDecember 23, 1974, to International sixth district vicepresident, T. E. Malone. This document alleged,inter alia,that the Union's actions "constitute a violation of memberBrown's rights as guaranteed by Section 7 of the Taft-Hartley Act, and a violation of Section 8(b)(4)." By letterdated December 27, 1974, to "Mr. S. Douglas Trolson, Jr.,Attorney at Law," with courtesy copies to Brownet al.,Malone stated:... the [International} Constitution ... underArticle XXVII, Sections 12 through 18, very clearly setsforth the proper procedure for a member to use whoclaims an injustice has been done him by any LocalUnion or Trial Board. There is no provision for otherpersonsmaking appeals on behalf of an IBEWmember."Trolsonwas out of town when the foregoing letterarrived at his office. Upon his return on January 4, 1975,he tried to telephone' Malone, who was out of his office,and whom Trolson was not able to reach until January 13.Trolson told' Malone why this letter had not reached himuntil January 4, pointed out that the 45-day period forappeal had by that time expired,12 and asked whether hewould accept and act upon a resubmitted appeal signed byBrown personally. Malone replied that whether to review itwould ' be within his discretion, and that Brown couldsubmit it and take his chances.By letter to Malone dated January 20, 1975, Trolsonstated,inter alia,thatMalone had "made it quite clear inour phone conversation that as far as you are concernedMr. Brown has filed no Appeal, and that if he were to file8 Seeinfra,fn. 9.9The provisions specified were art. 27, secs. 12 and 13. Sec. 12 provides,interal:a,"Any member who claimsaninjustice has been done him by anytrialboard . .may appeal to the International Vice President anytimewithin 45 days of the action complained of" Sec. 13 provides, "Noappeal for revocation of an assessment shall be recognized unless themember has first paid the assessment, which he can do under protest. Whenthe assessmentexceeds $25, payments of not less than $20 in monthlyinstallmentsmust be made. The first monthly installment must be madewithin 15 days from the date of the decision rendered and monthlyinstallmentscontinued thereafter or the appeal will not be considered."10Tlus documentwas infact signed by S Douglas Trolson, Jr , who alsofiled theinstantcharges (December 26, 1974, and January 9, 1975) onbehalf of Belleville.an Appeal at this time it would be untimely and it wouldtherefore be within your absolute discretion to decidewhether or not to consider an Appeal." Trolson furtherstated that he could not advise his client, Brown,personally to file his own appeal, lest such action be viewedas a waiver of his right to challenge Malone's interpretationof the International constitution and Brown's rightsthereunder. Trolson asked Malone to consider the appealon its merits. By letter to Trolson dated January 23, 1975,Malone stated,inter alia,"I made no statement to you inour telephone conversation on January 13, 1975, that ifLarry K. Brown were to file an appeal at that time that itwould be untimely. My statement . . . would be that if hewere to file an appeal, such would be given considerationin accordance with the provisions of the IBEW Constitu-tion relative to appeals by members."At the time the foregoing events occurred, Brown hadbeen a union member for 18 years. He did not exercise hisoption, in connection with the expulsion penalty, to reporttoRobinson for reassignment within 10 days rather thanlose his membership. Nor has Brown ever paid any portionof the $500 fine levied against him. Trolson had advisedhim not to pay it, but he testified that, even absent suchadvice, he would not have paid it. Although the Unionaccepted Brown's dues through 1974, Robinson returnedBrown's dues for January 1975 (proffered, as was thecustom, in the following month - February 1975), on theground that the dues could not be accepted until he hadpaid his $500 fine. Brown's January and February dues,both proffered inMarch 1975, were returned on theground that they could not be accepted until Brown paid$20 a month toward his fine.H.Progress of the Thomas ProjectBetween September 25, 1974 (the day Brown returnedfrom vacation), and April 11, 1975 (2 weeks before thehearing), Brown worked on and off on the Thomas project.During the same period, union member Weideman workedregularly on that project. Union member Tate workedregularlyon that project between September 23 andOctober 25, 1974, and also worked on November 12. Also,union member Charles Robinson worked from November12 through 15. Tate was never disciplined by the Union forwork on the project. There is no evidence that the UnionaskedWeideman or Robinson to leave the project orBelleville's employ, or ever disciplined them or threatenedthem with discipline for continuing to work for Belleville.Nor is there any evidence that any of these three memberswas asked to take a reassignment. There never was a work11Secs. 12-13 are summarizedsupra,fn 9Sees 14-18 are not in therecord.Afterthe receiptof this letter fromMalone asResp. Exh. 1, thefollowing colloquy occurred:JUDGE SIIERMAN:I note thatthis says Article12 through 18, and I don'tthink 14 through18 are in therecord.[Union Counsel I SnAEtu: No, I can readthem in.JUDGE SHERMAN:Do you wish to put themin, 14 through 18?MR SIMERI:Not particularly,but I willJunGE SriE12MAN:Well, if you don't rely on them, I don't especiallywant themMR. SIMERI- I don't, I amnot relying on them.12 Seesupra,fn 9. This time expired about January 2, about 10 days afterTrolson's December 23 "appeal. " LOCAL UNIONNO. 153, IBEWstoppage on the Thomas project. As previously noted, thepicketingceased inJanuary 1975.The collective-bargaining agreements which bind Belle-villeand the Union contain clauses limiting strikes,13include union-shop provisions, require Belleville to hire allemployees through the Union,14 and require the Union tomaintain aregister with specified standards of priority andto refer applicants from that register, with Belleville havingtherighttorejectany applicant. In addition, the"residential" agreement applicable to the Thomas projectprovides, "The Union reserves the right to discipline itsmembersforviolationof its laws and agreements."Robinsontestified that under union rules he had thetheoretical authority to remove everyBellevilleemployeeworking on the Thomas project if he thought such actionwas in"the best interest of the Union," but that, if he hadexercisedhis asserted right under the union bylaws toreassignallof Belleville's employee members, he wouldhave had to resupply Belleville with help; that, if Brownhad acceptedreassignment,Robinson would have givenBelleville anotherman, on Belleville's request, and thatRobinsonhad qualified residential people available.Robinsonfurther testified that he had never asked Brownor any other Belleville employee not to work on any otherjob thatBelleville hadbeen working on, because "thatwould be in direct violation of our labor agreement," butthat he would not violate the agreement by a "request" thatan employee leave a job "in the best interest of the Union."Neither Robinson, nor Rink, nor any otherunionofficialever told Brown not to cross the picket line, or toldBellevilleVice President Shultz thatBellevilleor its mencould not work on the Thomas project.As of the April 22-23, 1975, hearing, Belleville hadalmost completed the Thomas project. Belleville VicePresident Shultz credibly testified that in his organizationhe regardedBrownas a "keyman" and "leadman" onresidential-wiring jobs such as the Thomas project, butthere is noevidence that the Union was specifically awareof Shultz' belief. Shultz credibly testified to a belief thatWeideman wasa lessdesirable employee than Brown onsuch work, and credibly testified that Brown's absencefrom the project held it up "to a certain degree."13The "residential" contract, applicable to the Thomas project, provides,"There shall be no stoppage of workby strikebecause of anyproposedchanges in this agreementor disputes over matters relative to thisagreement."The "commercial" contract provides, "There shall be nostoppage of work.by strikebecause of any proposed amendment tothis agreement or dispute over any matter relating to this agreement "14Belleville does have the right to hire directly if the Union cannotsupply employees within 48 hours1sThus, on cross-examination Robinson testified as follows-Q [By the General Counsel]how did [the Union's dispute withA B C ] fit into your determination to request what you did of Brown,that is request his removal at the time you did9A I am saying that he acted in the interest of the Associated Buildersand Contractors[supra,in 21 and didn't fulfill his obligation and oathto the membership of the I B E W when he continued to work there1.Analysis and Conclusions3511.The Union's reasons for pressuring Brown andTateThe General Counsel and Belleville contend that theRespondent ElectricalWorkers sought to induce Brownand Tate to stop work on the Thomas project in order tohelp the Carpenters Union in its dispute with Independent,the nonunion general contractor on the project. I agree.Rink's statements to NECA chapter manager, Clawson,on September 13 and to Fedder on November 25 establishthat the Respondent Electrical Workers had agreed withthe Carpenters that electricians would not cross the picketline at the Thomas project. Further, the record shows thatthe Union's pressures against its members Tate and Brownwere motivated by these members' actions in working onthe Thomas project while it was being picketed. Immedi-ately after the picket line was set up, Rink told Fedder that"if anybody called in the union office, that he could tellthem no, they could not cross the line." On September 21,Rink pointed out to Tate that there was a picket on theThomas job, told Tate that Brown had got into troublebecause he worked on the project, further said that theUnion was honoring the Carpenters picket, and thenadvised Tate to leave the job because he too could get intotrouble. Similarly, after Brown continued to work on theThomas project notwithstanding Rink's September 4assertion (after a "reserved gate" had been set up) that thepickets were "like a perimeter around the job," Brown wascalled before the Union's executive board on September12,when Board Chairman Wiseman observed that "maybeif [Brown] would leave [the Thomas project], the . . . othertrades would follow," and threatened "further legal action"ifBrown continued to work on the project. At anotherexecutive board meeting a few weeks later, Wiseman statedthat Brown had done wrong to cross the picket line, thattheUnion wanted to remove him from Zelleville "for thebest interest of the Union," and that Brown should reportto the union hall the next morning for reassignmentWiseman's language on this occasion makes it perfectlyclear that in thereafter contending that Brown waseventually fined and expelled for failing and refusing toreport for reassignment by Robinson when he decided thatBrown's removal from Belleville was in the Union's "bestinterest," the Union is in effect conceding that Brown wasfined and expelled for continuing to work for Bellevillewhile the Thomas project was being picketed.15A How did he do this? How did the A B C fit into Brown's work forBelleville onthe Thomas Project?A. It was, as faras I know, it was anAssociated Builders andContractors' project, to the best of my informationQ.You do not feel that asking or removing Mr Brown from theThomas Village job wasa violationof your laboragreement'A No, I did not I didn't sayhe had to,Irequested that he do soQ But when he didn't comply with your request, you disciplined -A I disciplined because hewas not livingup to our by-laws, that iscorrect, I didn't discipline him, theexecutiveboard did, and the trialboard 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is true that other Electrical Workers members workedfor Belleville on the Thomas job without being disciplined.However, Robinson's testimony shows that he regarded theUnion's contract with Belleville as limiting his right towithhold employees from Belleville. Executive BoardChairman Wiseman's remarks show that the Union hopeda refusal by Brown to perform work for Belleville wouldcause a refusal to work by the crafts employed by othersubcontractors on the project; and Rink's September 4explanation to Brown for permitting Spitzer Electric tocross a Carpenters picket line - that Spitzer would find itharder than would the larger Belleville to utilize elsewherethematerial ordered for the picketed job - shows thatRink hoped a refusal by Brown to cross the picket linewould render Belleville unable to perform the Thomas joband thereby force it to cease doing business with thepicketed contractor, Independent. Moreover, while there isno evidence that the Union had specific knowledge of thespecial esteem in which Belleville held Brown, the Unionmust have anticipated that (at the very least) Belleville'soperations on the Thomas job would be held up by havingto obtain a replacement for Brown and would give thereplacement the explanations and directions already givenBrown. Further, the Union must have been aware of thedistinct possibility that (as was in fact the case) Bellevillethought that its initial employee selection was best suitedfor the job; and the Union could hardly have supposedthat Belleville had deliberately chosen an employee who itthought could be better used elsewhere.Robinson testified that, in May 1973 or earlier, the unionmembership voted to require members to picket theGeorgetown Apartment project, and that in July, August,or September 1974 he asked Brown to serve as a picket butBrown failed to do so. Although testifying that thisresolution was in the Union's minute book, Robinson wasunable to find any such entry from 1971 through April1975. Brown testified that in the spring of 1974, when hewas working for Belleville, Robinson told him to report forpicket duty; that Brown said he knew nothing about it andwas not going to go until he talked to Belleville VicePresident Shultz; that Brown had not previously heardanything about the matter; that he did talk the matter overwith Shultz, who said the matter was up to Brown; andthat Brown decided not to go. Notwithstanding Robinson'suncertainty about the date of the resolution and theabsence of any entry in the Union's minute book, I accepthis testimony that such a resolution was passed. However,on the basis of the witnesses' demeanor, I credit Brown'stestimony that Robinson's directions to picket were issuedin the spring of 1974, 3 months before the Union tookaction against Brown.Moreover, Robinson did not interms testify that the Union took action against Brownbecause he failed or refused to picket, and there is noevidence that the -matter was ever mentioned to Brown16 See, in any event,infra,fns 18 and 2217 SeeN LR B. v. Local 825, International Union of Operating Engineers[Burns &Roe],400 U S 297,304-305 (1971)18N L R B. v. Denver Building and Construction Trades Council, et al[Gould & Preisner]341 US 675, 688-689 (1951)19Los Angeles Building and Construction Trades Council ,etc.. (LivelyConstruction Co.),170 NLRB 1499, 1502-3 (1968);Local 252, Sheet Metalagain. Accordingly, I find that the Union's action againstBrown was in no way motivated by his failure to picket.16During the disciplinary proceedings against Brown, theThomas project was referred to as an "ABC" job.However, because Robinson could not remember whetherhe found out about the project's connection with the ABC(seesupra,fn. 2) before or after he decided that Brownshould be removed from the project, I conclude that thisconnection was not the initial or the primary motivationfor the Union's disciplinary action.Moreover, Robinsondid not learn about Belleville's ABC membership untilafter the conclusion of the disciplinary proceedings againstBrown. Accordingly, I find it unnecessary to considerwhether the Union's action herein would have been lawfulifmotivated solely by Independent's and/or Belleville'sABC membership. (Seeinfra,fns. 18 and 22.) I note,however, the Union's concession in its answer that it hadno dispute with Belleville, and Robinson's testimony thatthe Union had no dispute with Independent, Belleville, orany of the other contractors on the Thomas job.2.Whether such union pressure violated the ActThe evidence establishes that the ElectricalWorkersthreatened internal union discipline and other, unspecifiedreprisalsagainst itsmembers Tate and Brown if theycontinued to work for Belleville, and fined and expelledBrown because he nonetheless continued to work forBelleville. The record further shows that at least an objectof such union conduct was to disrupt the normal businessrelationsbetween the subcontractors on the Thomasproject (with which subcontractors the ElectricalWorkersadmittedly had no dispute) and general contractor Inde-pendent (with-which the Electrical Workers admittedly hadno dispute either, but which was being subjected to aCarpenters picket line which the Electrical Workers hadagreed to honor). Even on the assumption (which I havefound unwarranted) that the ElectricalWorkers weremerely trying to slow down Belleville's progress-on the jobin order to inconvenience the picketed Independent, andhad no hopes of causing the subcontractors to leave or tobe removed from the project, such a' limited`purpose wouldconstitute a "cease doing business" object within themeaning of Section 8(b)(4)(B).17Moreover,Section8(b)(4)(B)'s proscriptions are breached if a "cease doingbusiness" object is an object of the Union's pressure, evenif this is not the only object.18Accordingly,under settled Board law, the Union'sthreats and imposition of internal union discipline and itsthreats of unspecified reprisals violated Section 8(b)(4)(i),and (ii).19More specifically, the Union violated Section8(b)(4)(1) and(ii)(B)when (1) on September 4, AssistantBusinessAgent Rink tried to induce Brown to stopworking on the Thomas project, and threatened him withunspecified union reprisals if he stayed on the job; (2) onWorkers' International Association(S. L.Miller, Inc),166 NLRB 262 (1967),enfd. 429 F.2d 1244 (C A. 9, 1970),General Drivers and Dairy EmployeesLocal Union 563 et al, (Fox Valley Construction Material Suppliers Assn Inc.),176 NLRB 386, 391 (1969) enfd. 440 F.2d 354 (C A 7, 1971), cert. denied404 U S 912;Building and Construction Trades Council of Los Angeles, etc,(Kon Lee Building Co.),162 NLRB 605, 609 (1967); and cases citedinfra,fn25. LOCAL UNION NO. 153,IBEW353September 17-18, Rink and Business Agent Robinson triedto induce Brown to quit Belleville's employ; (3) aboutSeptember 21, Rink tried to induce Tate to stop workingon the Thomas project, and said that he could get intotrouble if he continued to work there; (4) on October 17,trial board chairman, Wiseman, tried to induce Brown toquit Belleville's employ, and threatened him with unspeci-fied reprisals if he continued to work there; (5) on October24, Robinson charged Brown with violation of the Union'sconstitutionand bylaws because he refused to leaveBelleville's employ; (6) on October 25, union recordingsecretary, Johnson, ordered Brown to stand trial for thatreason; (7) on November 15, the Union's trial boardsubjected him to such trial and (8) on November 15, theunion trial board secretary fined and expelled Brown forthat reason. The Union's secondary pressure is not excusedby its contract with Belleville reserving the Union's right todiscipline its members for violation of union rules. Such anagreement does not constitute a defense to a union's use ofsuch discipline to effect a breach of the statute's secondary-boycott proscriptions 20In addition, I'find that, by threatening Tate and Brownwith internal union discipline and unspecified reprisals ifthey continued to work for Belleville, and by imposinginternal union discipline on Brown when he nonethelesscontinued to work for Belleville, the Union restrained andcoerced these employees, in violation of Section 8(b)(1)(A)of the Act, in the exercise of their Section 7 rights to refrainfrom assisting the Union in exerting economic pressure onBelleville and Independent.21 More specifically, the Unionviolated Section 8(b)(1)(A) by the above-described con-duct, except item 3.22 The Union's pressure against' itsmembers for working for Belleville, a neutral subcontractoron the Thomas site, is unlawful assuming (withoutdeciding) that the Carpenters "informational" picket lineon the Thomas project constituted lawful primary picket-ing of Independent, the nonunion general contractor.23While it is true that a union may lawfully impose internalunion discipline on an employee for refraining from certainkinds of activity from which he has a Section 7 right torefrain (for example, making a delivery across a primarypicket line or working during a primary economic strikeagainst his own employer),24 a union may not lawfullyimpose such discipline on a member for working for asecondary employer at a common situs where an employer20 SeeRetail Clerks Union, Local 1179, etc (Alpha Beta-Acme Markets),211NLRB 84 (1974),Local 1976, United Brotherhood of Carpenters andJoiners of America, AFL, etc, [Sand Door & Plywood Co] v NLRB,357U S 93, 104-107 (1958);Local 1516, International Brotherhood of ElectricalWorkers (Mercantile Bank),172 NLRB 617, 618-619,Muskegon BricklayersUnion#5,Bricklayers,etc,(GreaterMuskegon General ContractorsAssociation),152 NLRB 360, 364 (1965), enfd as modified 378 F 2d 859(C.A 6, 1967);Bay Counties District Council of Carpenters, AFL-CIO, etc[Disney Roofing],154 NLRB 1598, 1602-3 (1965), enfd 382 F 2d 593 (C.A9, 1967), cert denied 389 U.S 1037 (1968).21Alpha-Beta, supra,CharlesRutherford,President,LocalNo 18,InternationalUnion of Operating Engineers (B D Morgan &Co), 205 NLRB487 (1973), enforcement denied inmaterialpart503F 2d 780(C A. 6, 1974) Seeinfra,fn. 25.22 Such 8(b)(1)(A) violations would not be cured by a showing that other,lawful considerations also entered into the Union's action with respect toBrown.SeeNachman Corp v. N L.R B,337 F 2d 421, 423 (C.A. 7, 1964)23General Truck Drivers and Helpers Union Local 467, etc, (Jones andJones),171NLRB 623, 625 (1968); see alsoKon Lee, supra,607-609; cf.other than his own is being subjected to a primary (or, afortiori,a secondary) picket line.25The Union's brief alleges that Brown failed to take atimelyappeal from the union trial board's fine andexpulsion action. Even if shown, such an alleged failurewould not warrant dismissal of any allegations in theinstant complaint.Fisher Construction, supra; Alpha-Beta,supra.In any event, the Union failed to put into the recordprovisions of the International constitution,, which mighthave shown whether or not the purported appeal was anullity because made by Brown's attorney, on the groundthat the Union was not relying such provisions (seesupra,fn. 11). Under these circumstances, the Union may notnow allege that the appeal was ineffective.26CONCLUSIONS OF LAW1.Belleville, Independent,Frame, and Cassidy areengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has violated Section 8(b)(1)(A) and8(b)(4)(i) and (ii) of the Act by threatening members withinternal union discipline and other reprisals if they workedforBelleville, and by fining and expelling Larry Brownbecause he worked for Belleville, with an object of forcingor requiring Belleville, Frame, and Cassidy to cease doing,business with Independent.4.Such unfair labor practices affect commerce withinthe meaning of the Act.THE REMEDYHaving found that the Union has engaged in certainunfair labor practices, I shall 'recommend that it berequired to cease and desist therefrom and to take certainaffirmative action which will effectuate the policies of theAct. The Union will be required to rescind Brown's fineand expulsion; to excise any reference thereto from itsrecords; and to reinstate Brown, upon request, withoutrequiring the payment of back dues for the period of hisexpulsion except for any portion of his dues which isshown at the compliance stage to be regularly allocable tothe cost of any welfare benefits accruing to the Union'smembers, to the extent that such benefits can be reinstatedinfra,fn. 25.24 See,e.g.,International Associationof Machinists, Oakland Lodge No284 (Morton Salt Co),190 NLRB 208, affd. in part and remanded in part472 F 2d 416 (C A 9), 475 F.2d 426 (C A. 9, 1972), cert. granted andremanded to the court of appeals 414 U.S 807, (1973), NLRB affirmed onremand subnom.O'Reilly [Arrow Development Co] v. NLRB,88 LRRM3278 (C A. 9, 1975) The judicial opinion most relevant to theinstant case is472 F 2d at 420-422. See alsoLocal 12419,InternationalUnion of District 50,United Mine Workers (National Grinding Wheel Company, Inc.),176 NLRB628 (1969),Glaziers Local Union No. 1162 etc., (Turco Glass, Inc), 177NLRB 393 (1969).21Carpentersand Joinersof America, Local 1620 (David M FisherConstruction Company),208 NLRB 94 (1974),Kon Lee, supra,607-609,BD Morgan, supraTheSixthCircuit'smodificationofMorganwas based partly on the fact that the members were disciplined because theyworked for the primary employer. 503 F 2d at 783. Cf.Jones and Jones,supra,625.26 SeeLocal901,InternationalBrotherhoodof Teamsters etc. [ElImpartial, Inc ] v Compton,291 F 2d 793, 796-797 (C A. 1, 1961) 354DECISIONSOF NATIONALLABOR RELATIONS BOARDretroactively to the date of his expulsion; to the extent thatsuch benefits cannot be made effective retroactively forhim, the Union shall be required to reimburse him, withinterest thereon at 6 percent per annum, for any expensesor losses suffered because of the absence of such benefits,less the portion of the dues which would have beenallocable to the payment of premiums for, or otherpurchase of, such benefits.27 I shall also require the Unionto post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, Thereby issue the following recommended:ORDER28RespondentLocal Union No.153, International Broth-erhood of ElectricalWorkers,AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from:(a) -Engaging;in,or inducing or encouraging anyindividualemployed byBelleville Electric & Heating, Inc.,or,. by any other person engaged in.commerce or in anindustry affecting,commerce to engage in, a strike or arefusal-in the course of his employmentto perform anyservices; or threatening,coercing, or restraining BellevilleElectric& Heating,Inc., orany otherperson engaged incommerce or inan industryaffecting commerce,where, ineither case,an object thereof isto force orrequire BellevilleElectric& Heating,Inc.,Robert E. Frame d/b/a BobFrame Plumbing & Heating,L. C. Cassidy &Son, Inc., orany other person to cease doing business with IndependentBuilders, Inc.(b)Threatening or imposing internal union discipline(includingfinesand expulsion)on its members, orthreatening its members with other reprisals, because oftheir refusal to engage in the conduct specified above.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind all disciplinary action taken against LarryBrown, and excise any reference thereto from its records.(b)Upon Larry Brown's request, offer him immediateand full reinstatement to membership in Respondentwithout prejudice to any rights and privileges to which hewould have been entitled as of and since his expulsion, andreimburse him, together with 6 percent interest per annum,for any losses or expenses suffered because of the absenceof certain benefits during this period of his expulsion, inaccordance with the section of this Decision entitled "TheRemedy."(c) Post at its offices and meeting hall, and at all placeswhere notices to members are customarily posted, copies ofthe attached notice marked "Appendix." 29 Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby,it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondentto ensurethat saidnotices arenot altered,defaced, or covered by any othermaterial.(d)Mail signed copies of said notice toBellevilleElectric& Heating, Inc., Robert E. Frame d/b/a Bob FramePlumbing and Heating, and L. C. Cassidy & Son, Inc., forposting, said employers being willing, at all locations, wherenotices to their employees are customarily posted.(e)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.27Morgan, supra.28 In the eventno exceptions are filed as provided by Sec. 102 48 of theRules and Regulationsof the National-LaborRelationsBoard, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of itsRules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and Order, and all objections thereto shall 'bedeemed waived for all purposes29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."